Citation Nr: 1422346	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for recurrent dislocation of the right shoulder, status postoperative reconstruction/Bankart repair with degenerative joint disease and scar, prior to October 11, 2011.

2. Entitlement to an initial rating in excess of 20 percent for recurrent dislocation of the right shoulder, status postoperative reconstruction/Bankart repair with degenerative joint disease and scar, from October 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for the Veteran's right shoulder disorder and assigned the same an initial noncompensable rating. A February 2009 rating decision granted a 10 percent rating, effective June 18, 2003. In a November 2012 decision, the Board granted a rating of 20 percent for the period beginning October 11, 2011, but denied a rating in excess of 10 percent for the period prior to October 11, 2011. 

In April 2005, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's claims folder. 

The Veteran subsequently appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court). Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate that portion of the decision that denied an increased rating for the period prior to October 11, 2011, and a rating in excess of 20 percent from October 11, 2011. By an Order dated May 2013, the Court granted the parties' Joint Motion, vacated that portion of the decision that denied an increased rating for the period prior to October 11, 2011, and a rating in excess of 20 percent for the period from October 11, 2011, and remanded the claim to the Board for compliance with the directives specified by the Court. 

In September 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their Joint Motion, the parties challenged the adequacy of the January 2010 and October 2011 VA examinations for not addressing the Veteran's hypermobility of the joints, including the right shoulder, and his Ehlers-Danlos syndrome. The parties also found the examinations to be inadequate for not addressing where pain on motion of the right shoulder began and at what point in his range of motion the Veteran's functional loss began due to pain. Thus, in its September 2013 remand, the Board determined that another remand was necessary to address the issues raised in the Joint Motion, as well as to permit the AMC/RO the opportunity to address whether the schedular ratings are appropriate in light of the Veteran's Ehlers-Danlos syndrome and as directed in the Joint Motion. 

The Veteran was afforded a VA examination in October 2013, at which time the examiner did not report as to what point in his range of motion the Veteran's functional loss began due to pain, and instead reported that the Veteran did not have any functional loss and/or functional impairment. However, despite being asked to discuss the Veteran's Ehlers-Danlos syndrome, and being specifically asked to identify any resulting functional impairment from such condition, the examiner simply reported that such was diagnosed in 2010 and was a pertinent physical finding, complication, condition, or sign/symptom related to the right shoulder diagnoses rendered, recurrent dislocation right shoulder, status-post reconstruction/Bankart repair and degenerative joint disease. The October 2013 VA examination is thus inadequate, as it did not respond fully to the Board's inquiries, and another remand is regrettably required. 

Further, the Veteran, in a March 2014 statement, reported that he had incurred "another right shoulder injury" in January 2014 that caused additional pain and symptoms. His VA treatment records dated from January 2014 to March 2014 indicate that he reported additional right shoulder symptoms and began physical therapy, demonstrating decreased range of motion. As such, a new examination to determine the current severity of the Veteran's right shoulder disability is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records from the VA Medical Center (VAMC) in Milwaukee, Wisconsin, dated from March 2014 to the present. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. All efforts to obtain such records must be documented in the claims file.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his right shoulder disability. Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail. 

The examiner should elicit a complete history of the Veteran's right shoulder symptomatology and problems and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

(a) The examiner should discuss the Veteran's hypermobility, his Ehlers-Danlos syndrome, and specifically identify: (i) the date of onset of the condition, if possible; and (ii) any resulting functional impairment from such condition, both prior to and since October 11, 2011.
 
(b) The examiner should specifically describe the degree of disability present in the Veteran's right shoulder, including the current ranges of motion, along with any objective evidence of pain. 

If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested, where functional loss begins for all ranges of motion tested, and where functional loss begins following repetitive testing. The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. 

(c) The examiner should specify if ankylosis is present. 

(d) The examiner should specifically describe the effects of the Veteran's right shoulder disability on his occupational functioning and daily activities of life. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand. If it is deficient in any manner, corrective procedures must be implemented. 

4. After completing any further development deemed necessary, the RO/AMC should readjudicate the appeal, to include consideration of the provisions of 38 C.F.R. § 3.321(b)(1) (2013) (address whether the schedular ratings are appropriate in light of the diagnosis of hypermobility/Ehlers-Danlos syndrome). 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  The Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



